Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on November 25, 2019 is acknowledged. Accordingly claims 1-13 remain pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For example it is unclear which computing device is performing the various  method steps of: obtaining and storing…, determining…, based on determining…, determining a key…, generating a first…., sending a request…, receiving a response…, determining a second shared…, obtaining a response…, conducting a payment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-13, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,574,633 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1 and 9 of the U.S. Patent No. 10,574,633 B2 is obvious variants or verbatim copy of claims 1 and 8 of the current application. 
Claims 2 and 10 of the U.S. Patent No. 10,574,633 B2 is obvious variants or verbatim copy of claims 2 and 9 of the current application. 
Claims 3 and 11 of the U.S. Patent No. 10,574,633 B2 is obvious variants or verbatim copy of claims 3 and 10 of the current application. 
Claims 4 and 12 of the U.S. Patent No. 10,574,633 B2 is obvious variants or verbatim copy of claims 4 and 11 of the current application. 
Claims 5 and 13 of the U.S. Patent No. 10,574,633 B2 is obvious variants or verbatim copy of claims 5 and 12 of the current application. 
Claims 6 and 14 of the U.S. Patent No. 10,574,633 B2 is obvious variants or verbatim copy of claims 6 and 13 of the current application. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify claims 1-14 of US. Patent No. 10,574,633 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,574,633 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 20, 2021